Citation Nr: 1313795	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability, to include on an extraschedular basis.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO rating decision.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The issue of TDIU rating on an extraschedular basis is being to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for the residuals of a right tibia fracture, rated at 40 percent disabling; for tender scar of the right leg, rated at 10 percent disabling; and the residuals of a left inguinal hernia, rated at a noncompensable level.  

2.  The Veteran's combined service-connected rating is 50 percent.


CONCLUSION OF LAW

The criteria for assignment of a TDIU rating on a schedular basis are not met.  38 C.F.R. §§ 3.340, 4.16(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

The September 2008, February 2009, March 2009, and April 2009 pre-adjudication letters explained the evidence necessary to substantiate a claim for a TDIU rating. 

The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

The claims file contains treatment records identified by the Veteran, VA treatment records, VA examination reports, SSA records, and lay statements.  VA also requested employment information from identified employers, and fulfilled its duty to assist in following up with second requests when necessary.  

VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities as to the issue of schedular TDIU, the report is adequate.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  He has been given ample opportunity to present evidence and argument in support of his claim. 


Law and Analysis

The Veteran asserts that he has been rendered unemployable by his service-connected disabilities.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is currently service connected for the residuals of a right tibia fracture, rated as 40 percent disabling.  He is also service connected for a tender scar on his right tibia, rated at 10 percent disabling and for the residuals of a left inguinal hernia, rated at a noncompensable level.  

His combined disability rating is 50 percent.  Thus, he does not meet the schedular requirements for assignment of a TDIU rating.  See 38 C.F.R. § 4.16(a).

VA's established policy is that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b). 

Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R.§ 4.16(a).  See id.  

This matter has not been referred to the Director for extraschedular consideration, and thus will be addressed, infra.

Accordingly, on this record, his claim for a TDIU rating on a schedular basis must be denied.  See 38 C.F.R. § 4.16(a).



ORDER

The claim for a TDIU rating on a schedular basis is denied.



REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating due to individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In exceptional circumstances, where the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, as explained, schedular requirements for consideration of a TDIU rating are not met.  

However, the record reasonably raises evidence of occupational impairment.  

Upon VA examination in March 2002, the Veteran reported a throbbing sensation of his service-connected right leg scar, particularly when walking.  He expressed that such throbbing limits his activities.  

The VA examiner opined that the Veteran has resulting complications from his service-connected right leg injury that might lead to limitations of activities and deterioration over time.  

Moreover, in October 2006, SSA found that the Veteran had been disabled since March 2003 and had not engaged in substantial gainful activity since January 2002 due, in part, to a severe impairment of his healed fracture of his right tibia.  

The medical records considered by the SSA reasonably suggest that the service-connected right leg disability, when considered in light of his education and occupational experience, might prevent him from obtaining and retaining substantially gainful employment consistent with his educational and work background.

The VA regulations specifically provide that if a Veteran is unemployable by reason of his service-connected disabilities, occupational background and other related factors, an total rating may be assigned on the basis of a showing of unemployability.  Nevertheless, the Board is precluded from assigning such a rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

Rather, the authority to assign such ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  

Where the Board finds that a TDIU rating may be warranted, but the percentage criteria are not met, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extraschedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary); 61 Fed. Reg. 66749 (1996); Bowling, 15 Vet. App. at 10.

The Agency of Original Jurisdiction has not referred the Veteran's claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis. 

In light of the evidence of record, the Board determines that development and adjudication of the TDIU claim for extraschedular consideration under 38 C.F.R. § 4.16(b) is essential to avoid potential prejudice to the Veteran.  See Bowling, 15 Vet. App. at 10; Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to inform the Veteran of the elements referable to a claim for a TDIU rating that comply with the notification requirements of VCAA and afford him a full opportunity to supplement the record as desired.  The RO should conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.

2.  After completing all indicated development, the RO should adjudicate the claim for TDIU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  If the criteria are met, the case should be referred to Under Secretary for Benefits or the Director of the Compensation and Pension Service for appropriate consideration.  If any benefit sought on appeal remains denied, the RO should provide the Veteran with a fully responsive Supplemental Statement of the Case (SSOC) and afford him a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


